Citation Nr: 1437675	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  05-28 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1. Entitlement to service connection for a knee condition, claimed as secondary to the service-connected pes planus.

2. Entitlement to service connection for an ankle condition, claimed as secondary to the service-connected pes planus.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services






ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active duty from November 1977 to April 1978 and from June 1978 to June 1981 with additional service in the Reserve.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the RO that, in pertinent part, denied service connection for a knee disorder and an ankle condition, claimed as secondary to service-connected pes planus.

The Veteran had been scheduled for hearings in May 2006, March 2007, July 2008 and February 2009. In a February 2009 letter, the Veteran requested a postponement his hearing for financial reasons.

In an April 2009 letter, the RO informed the Veteran that, while he had repeatedly requested a hearing to take place somewhere closer to his home, the only location where hearings were held was at the RO.  The RO added that facilities to hold hearings were not available at different locations other than with a Veterans Law Judge in Washington, DC.

In a June 2009 brief, the representative requested that the Veteran be afforded a hearing closer to home. Accordingly, the Veteran's request for a hearing is deemed to have been withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In January 2012, the Board, in pertinent part, denied the Veteran's claims of service connection for a knee condition and an ankle condition, both claimed as secondary to service-connected bilateral pes planus. 

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In June 2013, the Court issued a Memorandum Decision vacating the January 2012 decision and remanding the Veteran's claims for further development.

In May 2014, the Board remanded the Veteran's claims for further development. The development has been completed, and the case has been returned to the Board for appellate review.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. The currently demonstrated bilateral knee degenerative changes is shown as likely as not to be due to his service-connected pes planus.    

2. The bilateral ankle pain with impingement, some cortical thickening of the left ankle and slight prominence involving anterolateral aspect of each ankle is shown as likely as not to be due to his service-connected pes planus.    


CONCLUSIONS OF LAW

1. By extending the benefit of the doubt to the Veteran, his bilateral knee disability manifested by degenerative changes is proximately due to or the result of the service-connected pes planus. 38 C.F.R. § 3.310 (2013).

2. By extending the benefit of the doubt to the Veteran, his bilateral ankle disability manifested by pain with impingement, some cortical thickening of the left ankle and slight prominence involving anterolateral aspect of each ankle is proximately due to the service-connected pes planus. 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claims for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the claims have been accomplished.


Laws and Regulations

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Analysis

In this case, the Veteran asserts that he has (or during the pendency of the appeal had) knee and ankle disabilities that were causally related to his service-connected pes planus.

The Veteran underwent a VA examination in March 1997 when he complained of having flat feet with pain at the end of the day.  He also complained of bilateral knee pain, particularly when he did any type of activity involving the use of the knees.  His gait was noted to be normal, and he did not limp.  The X-ray studies showed findings of mild early degenerative joint disease of the knees.  

A November 2002 record noted that both ankles demonstrated a good range of motion.  The X-ray studies showed no significant degenerative change in either ankle.  

A December 2002 VA treatment record noted that the Veteran had lateral ankle pain and impingement.  

A February 2003 VA treatment record noted the Veteran's complaints of ankle pain.  The Veteran was diagnosed with ankle pain.  

A VA examination in April 2003 noted that the Veteran had some cortical thickening of the left ankle.  He complained of having knee pain.  The Veteran was diagnosed with bilateral early degenerative joint disease of both knees.

A January 2004 VA treatment record showed the Veteran's complaints of aching in the legs, feet and knees.

A June 2004 radiological report noted a normal left and right knee.  A November 2004 radiological report noted normal feet.

The Veteran underwent a VA examination in December 2004.  The X-ray studies of the left and right foot were normal.  The examiner noted that the Veteran had pes planus of both feet that was moderate in appearance along with a small Baker's cyst about the right knee and slight prominence involving anterolateral aspect of each ankle.  The examiner concluded that neither the knees nor the ankles showed significant abnormalities.  

The VA examiner opined that there were no underlying processes present in the ankles or knees to substantiate any significant painful condition that were attributable to his feet.  

At an August 2008 VA examination, the Veteran reported injuring his feet when he jumped from a helicopter during service.  He also reported that his ankle swelled.  The Veteran was diagnosed with flat feet.  

The May 2014 report of a VA examination noted a diagnosis of knee pain, both knees. The Veteran complained of having pain in the knees when walking, squatting or standing an extended period of time. He reported being prescribed medication and provided with a brace for his knee disorder.

Objectively, the Veteran exhibited a limitation of motion in his knees, bilaterally. He demonstrated tenderness or pain to palpation for joint line or soft tissues of the knees. He had some loss of muscle strength in flexion of the knees, bilaterally, and in extension of the right knee. He had some medial-lateral instability of the knees, bilaterally. He used braces (constantly) and a cane (occasionally for his bilateral knee disorder.

The X-ray results included degenerative or traumatic arthritis of the knees, bilaterally. The knee disorder impacted on the Veteran's ability to work in that he had constant pain with walking, squatting and standing for more than 10-15 minutes.

Regarding the ankle, the examination report noted a diagnosis of ankle pain, both ankles. His assertions regarding his ankle disorder were consistent with his assertions regarding in knee disorder. He reported being prescribed pain medications and provided with an order to wear orthopaedic shoe inserts to help with ankle pain associated with his ankle disorder. 

Objectively, the Veteran exhibited a limited range of motion in his ankles, bilaterally. He demonstrated tenderness or pain to palpation for joint line or soft tissues of the ankles. He had full muscle strength in his ankles, bilaterally, and no instability. He had no ankylosis or any other abnormal findings relative to his ankles. His ankle disorder impacted the Veteran's ability to work in that he had constant pain with walking, squatting and standing for more than 10-15 minutes. He reported that his ankles would swell with extended walking, squatting or standing any more than 10-15 minutes.

The examiner indicated that the Veteran's bilateral knee and ankle disorders were at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected pes planus.

The examiner explained that a 2008 research article found that military recruits with diagnosed pes planus had a greater association and correlation with knee pain than those recruits without pes planus. 

Thus, the examiner concluded that the knee pain for both knees was caused by the service-connected pes planus. The examiner also concluded that the Veteran's bilateral ankle pain, based on noted research, had been shown to be caused by the service-connected pes planus as well.

The Board finds the Veteran's report of having knee and ankle disabilities as a result of his service-connected pes planus to be both competent and credible. See Jandreau v. Nicholson, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1336 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).

In this case, the examiner's opinion (reached in the December 2004 report of VA examination), that there were no underlying processes present in the ankles or knees to substantiate any significant painful processes that were attributable to his feet is flawed.  

The examiner fails to provide an adequate rationale for this opinion given the fact that the Veteran had documented arthritis of the knees and ankle pain with the previously noted impingement, some cortical thickening of the left ankle and slight prominence involving anterolateral aspect of each ankle.  . 

Further, the examiner failed to adequately address the issue of aggravation of any knee and ankle disorders by the service-connected pes planus. Thus, the December 2004 VA examiner's opinion is of little probative value.

By contrast, in the May 2014 report of examination, the examiner clearly attributed the Veteran's bilateral knee and ankle disabilities to his service-connected pes planus and the record serves to document that the Veteran had disorders of the knees and ankles during the course of the appeal. 

Thus, on this record, the May 2014 statement attributing the bilateral knee and ankle disabilities to pes planus and evidence documenting disorders of the bilateral knees and ankles during the appeal period is assigned significant probative weight. See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board finds that the evidence to be in relative equipoise in showing that the bilateral knee and ankle disabilities as likely as not are due to his service-connected pes planus.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.


ORDER

Service connection for bilateral knee degenerative changes as secondary to the service-connected pes planus is granted.

Service connection for bilateral ankle pain with impingement, some cortical thickening of the left ankle and slight prominence involving anterolateral aspect of each ankle, as secondary to the service-connected pes planus is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


